DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is a corrected allowance action followed the notice of Allowance mailed on 07/25/2022.
Claims 1-20 including claims 9 and 19 as amended in the following Examiner’s Amendment section are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason S. Feldmar (Reg. No. 39,187) on 08/01/2022.

The application has been amended as follows: 
Please amend claims 9 and 19 by replacing the semicolon (;) at the end of each claim with a period (.) as follows:

	9. (Currently Amended)  The computer-implemented method of claim 1, further comprising:
providing, to collaborating users, a graphical user interface (GUI) comprising a visualization of the VHLG, wherein the visualization displays access patterns and dependencies between the first document version and the second document version[[;]].

19. (Currently Amended)  The computer-implemented system of claim 11, wherein the operations further comprise:
providing, to collaborating users, a graphical user interface (GUI) comprising a visualization of the VHLG, wherein the visualization displays access patterns and dependencies between the first document version and the second document version[[;]].


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for tracking document versioning, which comprise generating a before-hash and an after-hash before and after executing each operation (e.g., an open operation or a save operation) on a version of a document, generating a version hash linked graph (VHLG) based on document versions each represented by a before-hash or an after-hash, executed operations, and users or applications executing the operations, and providing a full history of the document based on the VHLG.
 
The closest prior art of record, Glover (U.S. Publication No. 2018/0113862) teaches a method/system for electronic document version tracking, which comprises automatically building and maintaining version trees for document files that are versions of a document, and displaying such information to users in order for that users comprehend the evolution and history of the document (see Abstract, Fig. 6, [0038]-[0041] and [0078]), wherein each document version can be identified by the checksum or hash of the file data (see [0040] and Fig. 5]).

Another close prior art of record, Chin et al. (U.S. Patent No. 10,585,903) teaches a document hosting system that generates an object graph comprising interconnected nodes representing relationships among documents and other items/entities (e.g., folders, terms, users, etc.) in the system (see Abstract, Fig. 3 and Fig. 7), wherein the relationship between documents including relationship between versions of a document (see Fig. 3 and [column 11, line 60 to column 12, line 15]).
 
However, Glover and/or Chin et al. fail to anticipate or render obvious the combination of recited features of a version hash linked graph comprising (i) a first document version node comprising the first before-hash; (ii) |a second document version node comprising the second after-hash; (iii)| a user-application node corresponding to the user or application that executed the open operation and the save operation; (iv) an open operation edge connecting the user-application node to the first document version node, wherein the open operation edge identifies the open operation; (v) a save operation edge connecting the user-application node to the second document version node, wherein the save operation edge identifies the save operation; AND (vi) a document edge connecting the first document version node to the second document version node, as in independent claims 1 and 11.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10 and 12-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164